Citation Nr: 0003295	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine at L5-S1, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for post-operative 
residuals of an open reduction and internal fixation of a 
fracture of the proximal phalanx of the right 5th finger, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1996.  This matter came before the Board of 
Veterans' Appeals (hereinafter "the Board") on appeal from an 
April 1997 rating decision of the Montgomery, Alabama 
Regional Office (hereinafter "the RO") which, in pertinent 
part, granted service connection for degenerative disc 
disease of the lumbar spine at L5-S1 and assigned a 10 
percent disability evaluation.  Service connection was also 
granted for hemorrhoids with a noncompensable disability 
evaluation and for post-operative residuals of an open 
reduction and internal fixation of a fracture of the proximal 
phalanx of the right 5th finger also with a noncompensable 
disability evaluation.  

An August 1998 rating decision, in pertinent part, increased 
the disability evaluation assigned for the veteran's service-
connected hemorrhoid disorder to 10 percent effective October 
1, 1996.  A February 1999 rating decision, in pertinent part, 
increased the disability evaluation assigned for the 
veteran's service-connected lumbar spine disorder to 20 
percent effective October 1, 1996.  The disability evaluation 
assigned for the veteran's service-connected right 5th finger 
disorder was also increased to 10 percent effective October 
1, 1996.  The veteran has been represented throughout this 
appeal by the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's lumbar spine disorder is productive of no 
more than moderate intervertebral disc syndrome with moderate 
limitation of motion.  

3.  The veteran's hemorrhoid disorder is productive of no 
more than large or thrombotic, irreducible, external, 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  Persistent bleeding and/or secondary 
anemia have not been shown.  

4.  The veteran's right 5th finger disorder is productive of 
no more than symptomatology analogous to amputation of the 
little finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine at 
L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 
4.40, 4.45, 4.59 and Diagnostic Codes 5003, 5286, 5289, 5292, 
5293, 5295 (1999).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 7336 (1999).  

3.  The schedular criteria for an evaluation in excess of 10 
percent for post-operative residuals of an open reduction and 
internal fixation of a fracture of the proximal phalanx of 
the right 5th finger, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 
5156, 5227, 7803, 7804 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the Department of Veterans Affairs (hereinafter 
"VA") has properly assisted him in the development of his 
claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, a remand, in 
order to allow for further development of the record, is not 
appropriate.  

I.  Increased Evaluation for Degenerative Disc Disease of the 
Lumbar Spine at L5-S1

The Board notes that according to a recent decision of the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), because this appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original claim, the potential for the 
assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet.App. 119 (1999).  In 
this case, the RO has not assigned separate staged ratings 
for the disability at issue.  

The Board observes that the veteran has not been prejudiced 
by the RO's referring to his claim, as to this matter, as an 
"increased [evaluation]" although the appeal has been 
developed from his original claim.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned.  The Board concludes that the 
disability has not significantly changed and a uniform 
evaluation is appropriate in this case.  

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in August 1981 with complaints of right-sided low back 
pain for three years.  A subsequent August 1981 entry noted 
that the veteran had noticeable lumbar scoliosis.  A November 
1981 consultation sheet indicated an impression of mechanical 
low back pain, asymptomatic.  A March 1994 entry noted that 
the veteran complained of low back pain for the previous four 
to five days.  The assessment was low back pain probably 
secondary to strain.  A March 1994 consultation sheet noted 
that the veteran had persistent low back pain as well as a 
leg length discrepancy.  The assessment included facet 
restriction.  The July 1996 separation examination report 
noted that the veteran had low back pain, treated and 
ongoing.  

The veteran underwent a VA general medical examination in 
November 1996.  He reported that he noticed back pain in 1981 
which he described as moderate to severe.  The veteran 
indicated that he continued to have pain, which was relieved 
by Motrin and exercise.  The diagnoses included chronic low 
back pain with fibromyalgia.  A November 1996 radiological 
report indicated an impression of lumbar muscle spasm with 
marked degenerative bone sclerosis of L5 with minimal 
degenerative disc disease at L5-S1.  

In April 1997, service connection was granted for 
degenerative disc disease of the lumbar spine at L5-S1.  A 10 
percent disability evaluation was assigned effective October 
1, 1996.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 20 
percent evaluation is warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  38 C.F.R. Part 
4, Diagnostic Code 5293 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).  Moderate limitation of 
the lumbar spine warrants a 20 percent evaluation.  A 40 
percent evaluation requires severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5292 (1999).  Ankylosis of the 
lumbar spine at a favorable angle warrants a 40 percent 
evaluation.  A 50 percent evaluation requires fixation at an 
unfavorable angle.  38 C.F.R. Part 4, Diagnostic Code 5289 
(1999).  Complete bony fixation of the spine (ankylosis) at a 
favorable angle warrants a 60 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5286 (1999).  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. Part 4, Diagnostic Code 5295 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

Treatment records from the Lyster Army Community Hospital 
dated from June 1997 to July 1998 indicated that the veteran 
was treated for disorders including a lumbar spine disorder.  
A June 1997 entry noted that the veteran was status post a 
serious motor vehicle accident.  He had complaints including 
occasional back pain.  A January 1998 entry also noted that 
the veteran complained of back pain.  The assessment included 
degenerative joint disease.  

The veteran underwent a VA spine examination in August 1998.  
He reported that he continued to have pain daily and not 
intermittently.  It was noted that he reported no radiation 
of the pain.  The veteran indicated that his back pain was 
made worse by bending and was made better by exercise and 
stretching.  The examiner noted that the veteran used a cane 
to walk as a result of injuries resulting from a motor 
vehicle accident in August 1997.  The veteran was not wearing 
a back brace.  The examiner reported that examination of the 
spine revealed no tenderness or deformity.  The musculature 
of the veteran's back was normal and no spasms were noted.  
The examiner indicated, as to range of motion of the lumbar 
spine, that extension was limited to 17 degrees, flexion was 
to 90 degrees, lateral flexion to the right was to 33 degrees 
and to the left was to 34 degrees.  Rotation to the right and 
left was to 32 degrees.  The examiner indicated that deep 
tendon reflexes in the veteran's injured right knee were 
absent, but that the other deep tendon reflexes in the lower 
extremities were normal.  There was no loss of pain or touch 
sensation in the lower extremities.  The examiner noted that 
an X-ray of the lumbar spine revealed degenerative arthritic 
changes.  The diagnosis was chronic low back pain with 
degenerative arthritic changes of the lumbar spine.  The 
examiner commented that the functional loss due to low back 
pain, in his opinion, was moderate.  

A February 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
lumbar spine disorder to 20 percent effective October 1, 
1996.  The 20 percent disability evaluation has remained in 
effect.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than moderate 
intervertebral disc syndrome with recurring attacks.  38 
C.F.R. Part 4, Diagnostic Code 5293 (1999).  The most recent 
August 1998 VA spine examination report noted that the 
veteran indicated that he continued to have back pain daily 
and not intermittently.  The veteran reported that the back 
pain was made worse by bending and was made better by 
exercise and stretching.  It was noted that there was no 
radiation of the pain.  The examiner reported that 
examination of the spine revealed no tenderness or deformity.  
The examiner also indicated that the musculature of the 
veteran's back was normal and that no spasms were noted.  The 
examiner noted that deep tendon reflexes in the veteran's 
injured right knee were absent, but all the other deep tendon 
reflexes in the lower extremities were normal.  There was no 
loss of pain or touch sensation in the lower extremities.  
The examiner stated that an X-ray of the lumbar spine 
revealed degenerative arthritic changes of the lumbar spine.  
The diagnosis was chronic low back pain with degenerative 
arthritic changes of the lumbar spine.  

Additionally, the Board notes that a November 1996 VA general 
medical examination noted that the veteran indicated that he 
continued to have back pain which was relieved by Motrin and 
exercise.  The diagnoses included chronic low back pain with 
fibromyalgia.  A November 1996 radiological report related an 
impression of lumbar muscle spasm with marked degenerative 
bone sclerosis of L5 with minimal degenerative disc disease 
at L5-S1.  Therefore, the Board observes that the medical 
evidence clearly fails to indicate what could reasonably be 
considered to be severe intervertebral disc syndrome with 
recurring attacks and intermittent relief as required for a 
40 percent evaluation pursuant to the appropriate schedular 
criteria noted above.  Symptomatology indicative of an 
increased evaluation pursuant to such schedular criteria is 
simply not shown.  

The Board further notes that the August 1998 VA spine 
examination report noted, as to range of motion of the 
veteran's lumbar spine, that extension was limited to 17 
degrees, flexion was to 90 degrees, lateral flexion to the 
right was to 33 degrees and to the left was to 34 degrees.  
Rotation to the right and left was to 32 degrees.  The 
examiner commented that the functional loss due to low back 
pain, in his opinion, was moderate.  The Board observes that 
the medical evidence of record fails to indicate severe 
limitation of motion as required for an increased disability 
evaluation pursuant to the provisions of 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5292 (1999).  Additionally, ankylosis 
of the lumbar spine has not been shown.  38 C.F.R. Part 4, 
Diagnostic Codes 5286, 5289 (1999).  Further, the Board notes 
that clinical evidence indicating severe lumbosacral strain, 
as required for an increased evaluation pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 5295 (1999), has also not been shown.  
Symptomatology such as listing of whole spine to the opposite 
side, positive Goldthwait's sign, or abnormal mobility on 
forced motion have simply not been shown.  

Therefore, the Board concludes that the 20 percent disability 
evaluation sufficiently provides for the veteran's present 
level of disability.  The Board also finds that the veteran's 
present disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  As discussed above, the examiner 
pursuant to the August 1998 VA spine examination report, did 
indicate that the veteran's functional loss due to low back 
pain was moderate.  The Board observes that the 20 percent 
disability evaluation encompasses such functional loss.  
Moreover, there is no clinically identifiable pathology 
warranting extended discussion as to whether a separately 
assignable compensable rating is appropriate.  Accordingly, 
an increased evaluation for degenerative disc disease of the 
lumbar spine at L5-S1, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

II.  Increased Evaluation for Hemorrhoids

The Board observes that, as to this issue, the RO has not 
assigned separate staged ratings.  The Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the veteran's hemorrhoid disability has not 
significantly changed and that a uniform evaluation is 
appropriate in this case.  See Fenderson.  

A.  Historical Review

The veteran's service medical records indicate that he was 
treated for hemorrhoids on multiple occasions throughout his 
period of service.  An October 1976 treatment entry noted 
that the veteran complained of rectal bleeding.  An October 
1977 entry noted that the veteran underwent a sigmoidoscopy 
and rectoscopy.  The diagnosis was post-operative rectal 
bleeding secondary to hemorrhoids.  An April 1980 entry 
indicated an assessment of internal/external chronic 
hemorrhoids.  The veteran continued to receive treatment for 
his hemorrhoid disorder throughout the remainder of his 
period of service.  A May 1992 treatment entry noted an 
assessment of status post hemorrhoidectomy.  A January 1995 
examination report noted that external hemorrhoids were 
present.  It was also reported that the veteran had undergone 
surgery in 1992 with occasional problems.  The July 1996 
separation examination report noted that the veteran had 
hemorrhoids and that since 1992 they had been treated and 
were ongoing.  

The veteran underwent a VA general medical examination in 
November 1996.  The veteran reported that he noticed blood in 
his stools in 1980, as well as pain.  He reported that he 
continued to have the same problems and that in 1992 he had 
undergone surgery.  The examiner reported that there were 
external and internal hemorrhoids with no active bleeding.  
The diagnoses included history of hemorrhoids, external and 
internal with rectal bleeding.  

In April 1997, service connection was granted for 
hemorrhoids.  A noncompensable disability evaluation was 
assigned effective October 1, 1996.  

B.  Increased Evaluation

A 10 percent evaluation is warranted for large or thrombotic, 
irreducible external or internal hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent evaluation requires hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
Part 4, Diagnostic Code 7336 (1999).  

Treatment records from the Lyster Army Community Hospital 
dated from June 1997 to July 1998 indicated that the veteran 
was treated for several disorders.  A January 1998 entry 
noted that the veteran reported problems with hemorrhoids.  
The examiner noted that the veteran had hemorrhoids and a 
rectal prolapse.  A March 1998 entry related an assessment 
which included history of hemorrhoids which seemed to be 
flaring up again.  A July 1998 entry noted that the veteran 
reported that he had been experiencing burning and itching 
with intermittent bleeding from his hemorrhoids.  The 
diagnoses included hemorrhoids.  

The veteran underwent a VA rectal examination in August 1998.  
He reported that since his surgery in April 1992, he had 
continued to have prolapsed hemorrhoids at the time of 
defecation which had been associated with pain.  The veteran 
reported that he had itching in the anus, but that he would 
rarely have bleeding from the anus.  The examiner reported 
that there was no evidence of anemia.  The examiner noted 
that examination of the anus revealed prominent external 
hemorrhoidal tags.  There was a raw area in the distal tip of 
one of the tags.  The examiner reported that the digital 
rectal examination revealed good sphincter tone and an 
anoscopic examination revealed prominent tags and redundant 
tissue in the anus.  The examiner indicated that the tissue 
was mostly external and that no definite hemorrhoids were 
noted at that time.  The diagnoses included history of 
hemorrhoids, status post surgery and prominent redundant 
tissue and prominent hemorrhoidal tags with a raw area on the 
end of one the tags.  The examiner commented that the 
functional loss due to pain in the anus, in his opinion, was 
moderate.  

An August 1998 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
hemorrhoid disorder to 10 percent effective October 1, 1996.  
The 10 percent disability evaluation has remained in effect.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than large or thrombotic, 
irreducible, external and internal hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
38 C.F.R. Part 4, Diagnostic Code 7336 (1999).  The most 
recent August 1998 VA rectal examination noted that the 
veteran reported that since his surgery in April 1992, he had 
continued to have prolapsed hemorrhoids at the time of 
defection which had been associated with pain.  The veteran 
indicated that he had itching of the anus, but that he would 
rarely have bleeding.  It was noted that there was no 
evidence of anemia.  The examiner reported that there were 
prominent external hemorrhoidal tags with a raw area in the 
digital tip of the one of the tags.  The examiner noted that 
the digital rectal examination revealed good sphincter tone 
and that an anoscopic examination revealed prominent tags and 
redundant tissue in the anus.  The examiner indicated that 
the tissue was mostly external and that no definite 
hemorrhoids were noted at that time.  The diagnoses included 
history of hemorrhoids, status post surgery and prominent 
redundant tissue and prominent hemorrhoidal tags with a raw 
area on the end of one of the tags.  

Additionally, the Board notes that a July 1998 treatment 
entry from Lyster Army Community Hospital noted that the 
veteran reported that he had been experiencing burning and 
itching with intermittent bleeding from his hemorrhoids.  The 
diagnoses included hemorrhoids.  Further, a November 1996 VA 
general medical examination report noted that the veteran had 
external and internal hemorrhoids with no active bleeding.  
The diagnoses, at that time, included history of hemorrhoids, 
external and internal with rectal bleeding.  The Board 
observes that the medical evidence of record fails to 
indicate that the veteran suffers from hemorrhoids with 
persistent bleeding and secondary anemia or fissures as 
required for a 20 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  The August 
1998 VA rectal examination report, as noted above, 
specifically noted that there was no evidence of anemia.  
Additionally, although the July 1998 treatment entry noted 
that the veteran reported that he had intermittent bleeding 
from his hemorrhoids, at the time of the August 1998 VA 
rectal examination, he indicated that he would rarely have 
bleeding.  The evidence simply fails to indicate that the 
veteran presently suffers from persistent bleeding and 
secondary anemia or fissures.  Therefore, the Board concludes 
that the 10 percent disability evaluation sufficiently 
provides for the veteran's present level of disability.  
Accordingly, an increased evaluation for hemorrhoids is not 
warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

III.  Increased Evaluation for Post-Operative Residuals of an 
Open
Reduction and Internal Fixation of a Fracture of the Proximal 
Phalanx of the
Right 5th Finger

The Board observes that, as to this issue, the RO has not 
assigned separate staged ratings.  The Board has considered 
whether staged ratings should be assigned.  The Board 
concludes that the veteran's right 5th finger disability has 
not significantly changed and that a uniform evaluation is 
appropriate in this case.  See Fenderson.  

A.  Historical Review

The veteran's service medical records indicate that in May 
1996 the veteran underwent an open reduction and internal 
fixation of the right little finger.  A May 1996 radiological 
report, as to the right 5th finger, noted that two orthopedic 
wires traversed the oblique fracture through the proximal 
phalanx, which was in near anatomic alignment.  It was noted 
that early new bone formation was suspected as well.  A May 
1996 treatment entry noted that an X-ray showed that the 
alignment was excellent.  A June 1996 entry reported that the 
veteran was status post open reduction and internal fixation 
of the 5th finger.  It was noted that range of motion was 
30/45 degrees for the proximal interphalangeal joint.  The 
July 1996 separation examination report noted that the right 
5th digit of the veteran's right hand was fractured with no 
sequelae.  

The veteran underwent a VA general medical examination in 
November 1996.  It was noted that the veteran reported that 
in 1996, while playing softball, a bat hit his little finger.  
The veteran underwent an open reduction and a pin was placed 
to fix the fracture.  The veteran indicated that he could not 
get a good grip and that he was unable to close the little 
finger.  There was no pain.  The examiner noted that there 
was marked limitation of motion.  The diagnoses included 
status post fracture of the right 5th digit, open reduction 
with pin, with residual inability to make a good grip.  

In April 1997, service connection was granted for post-
operative residuals of an open reduction and internal 
fixation of a fracture of the proximal phalanx of the right 
5th finger.  A 10 percent disability evaluation was assigned 
effective October 1, 1996.  

B.  Increased Evaluation

Favorable or unfavorable ankylosis of the little finger of 
either hand warrants a noncompensable evaluation.  Ankylosis 
is considered to be favorable when the ankylosis does not 
prevent flexion of the tip of the finger to within 2 inches 
(5.1 cm) of the median transverse fold of the palm.  It is 
unfavorable when it precludes such motion.  Extremely 
unfavorable ankylosis will be rated as amputation under the 
provisions of diagnostic code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (1998).  A 10 percent evaluation is 
warranted for amputation of the little finger of the major or 
minor upper extremity if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  A 20 percent evaluation requires that 
the amputation involve metacarpal resection with more than 
one-half of the bone lost.  38 C.F.R. Part 4, Diagnostic Code 
5156 (1999).  A 10 percent evaluation is warranted for 
superficial poorly nourished scars with repeated ulcerations.  
38 C.F.R. Part 4, Diagnostic Code 7803 (1999).  A 10 percent 
evaluation is warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999).  

The veteran underwent a VA hand, thumb and fingers 
examination in August 1998.  He reported that he had 
stiffness with decreased range of motion in the right 5th 
finger with intermittent pain.  It was noted that the veteran 
had experienced no swelling.  The veteran also complained of 
decreased grip strength in the hand.  He stated that he had 
difficulty using a keyboard and getting a grip on tools.  The 
examiner noted that examination of the right hand revealed a 
thin scar which was not prominent and not tender, over the 
extensor surface of the little finger in the right hand.  The 
scar was over the proximal aspect and extended to over the 
proximal interphalangeal joint.  There was no tenderness of 
the finger.  The examiner reported that there was flexion of 
the proximal interphalangeal and the distal interphalangeal 
joints and slight radial deviation of the distal 
interphalangeal joint.  The examiner indicated, as to range 
of motion of the proximal interphalangeal joint of the little 
finger of the right hand, that extension could be done to 17 
degrees and flexion was to 64 degrees.  As to the distal 
interphalangeal joint, extension could be performed to 9 
degrees and flexion to 30 degrees.  The examiner stated that 
there was angulation of the distal interphalangeal joint 
radially to 10 degrees.  It was noted that the veteran could 
touch the thumb tip to the tip of the little finger on the 
right hand.  The examiner reported that the veteran could 
make a fist, but that when he did so the little finger did 
not flex adequately and it touched the proximal aspect of the 
right hand.  The examiner noted that the veteran could not 
touch the mid palmar crease with the tip of the little finger 
on the right hand.  It was observed that an X-ray of the 
little finger of the right hand revealed a probable old 
injury at the base of the 5th metacarpal.  The diagnosis was 
remote injury of the little finger of the right hand with 
subsequent decreased range of motion of that finger.  The 
examiner commented that the functional loss due to pain in 
the little finger of the right hand, in his opinion, was 
minimal.  

A February 1999 rating decision increased the disability 
evaluation assigned for the veteran's service-connected right 
5th finger disorder to 10 percent effective October 1, 1996.  
The 10 percent disability evaluation has remained in effect.  

The Board has made a careful longitudinal review of the 
record.  It is observed the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than amputation of the 
little finger of the right hand at the proximal 
interphalangeal joint or proximal thereto, without metacarpal 
resection.  38 C.F.R. Part 4, Diagnostic Code 5156 (1999).  
The most recent August 1998 VA hand, thumb and fingers 
examination report noted that that the veteran reported that 
he had stiffness and decreased range of motion in the right 
5th finger with intermittent pain.  The veteran also 
complained of decreased grip strength in the hand.  The 
examiner reported that there was flexion of the proximal 
interphalangeal and the distal interphalangeal joints and 
slight radial deviation of the distal interphalangeal joint.  
The examiner indicated, as to range of motion of the proximal 
interphalangeal joint of the little finger of the right hand, 
that extension could be done to 17 degrees and flexion was to 
64 degrees.  As to the distal interphalangeal joint, 
extension could be performed to 9 degrees and flexion to 30 
degrees.  The examiner stated that there was angulation of 
the distal interphalangeal joint radially to 10 degrees.  It 
was noted that the veteran could touch the thumb tip to the 
tip of the little finger on the right hand.  The examiner 
reported that the veteran could make a fist, but that when he 
did so the little finger did not flex adequately and it 
touched the proximal aspect of the right hand.  The examiner 
noted that the veteran could not touch the mid palmar crease 
with the tip of the little finger on the right hand.  The 
diagnosis was remote injury of the little finger of the right 
hand with subsequent decreased range of motion of that 
finger.  The examiner commented that the functional loss due 
to pain in the little finger of the right hand, in his 
opinion, was minimal.  

Additionally, the Board notes that a November 1996 VA general 
medical examination report noted that the veteran reported 
that he could not get a good grip and that he was unable to 
close the little finger.  It was noted that there was no 
pain.  The examiner indicated that the veteran had marked 
limitation of motion.  The diagnoses included status post 
fracture of the right 5th digit, open reduction with pain, 
with residual inability to make a good grip.  The Board 
observes that the medical evidence clearly fails to indicate 
what could reasonably be considered to be symptomatology 
analogous to amputation of the 5th finger of the right hand 
involving metacarpal resection with more than one-half of the 
bone lost as required for a 20 percent evaluation pursuant to 
the appropriate schedular criteria noted above.  Pursuant to 
the provisions of 38 C.F.R. Part 4, Diagnostic Code 5227 
(1999), extremely unfavorable ankylosis will be rated as 
amputation under the provisions of diagnostic code 5156.  
Ankylosis is considered to be extremely unfavorable when all 
of the joints of the finger are in extension or in extreme 
flexion, or when there is rotation or angulation of the 
bones.  The Board observes, that the present 10 percent 
disability evaluation contemplates extremely unfavorable 
ankylosis.  Symptomatology indicative of a 20 percent 
disability evaluation has simply not been shown.  

The Board further observes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration as would warrant a separately assignable 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1999).  The August 1998 VA hand, thumb and fingers 
examination report noted that there was a thin scar which was 
not prominent and not tender, over the extensor surface of 
the little finger in the right hand.  The examiner reported 
that the scar was over the proximal aspect and extended to 
over the proximal interphalangeal joint.  The examiner stated 
that there was no tenderness of the finger.  Therefore, the 
Board concludes that the 10 percent disability evaluation 
sufficiently provides for the veteran's present level of 
disability.  The Board also finds that the veteran's present 
disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1998).  As discussed above, the examiner 
pursuant to the August 1998 VA hand, thumb and fingers 
examination report, indicated that the veteran's functional 
loss due to pain in the little finger of the right hand was 
minimal.  The Board observes that the 10 percent disability 
evaluation encompasses any such functional loss.  Moreover, 
there is no clinically identifiable pathology warranting 
extended discussion as to whether a separately assignable 
compensable rating is appropriate.  Accordingly, an increased 
evaluation for post-operative residuals of an open reduction 
and internal fixation of a fracture of the proximal phalanx 
of the right 5th finger, is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation for degenerative disc disease of the 
lumbar spine at L5-S1 is denied.  An increased evaluation for 
hemorrhoids is denied.  An increased evaluation for post-
operative residuals of an open reduction and internal 
fixation of a fracture of the proximal phalanx of the right 
5th finger is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

